427 F.2d 715
NATIONWIDE MUTUAL INSURANCE COMPANY and State Farm Mutual Automobile Insurance Company, Appellants,v.ALLSTATE INSURANCE COMPANY and Roger Lee Vaughn, Appellees.
No. 14364.
United States Court of Appeals, Fourth Circuit.
June 30, 1970.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg; Ted Dalton, Chief Judge.


1
Wayt B. Timberlake, Jr., Staunton, Va., on the brief, for appellant Nationwide Mut. Ins. Co.


2
W. W. Wharton, Harrisonburg, Va., on the brief, for appellant State Farm Mut. Automobile Ins. Co.


3
J. Forester Taylor, Staunton, Va., on the brief, for appellee Roger Lee Vaughn.


4
Henry M. Sackett, Jr., Lynchburg, Va., on the brief, for appellee Allstate Ins. Co.


5
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.

PER CURIAM:

6
We have carefully reviewed the briefs and appendices of the parties, and deeming oral argument unnecessary, affirm on the opinion of the district court. Nationwide Mutual Insurance Co. v. Vaughn, 307 F.Supp. 805 (W.D.Va.1969).


7
Affirmed.